 In the Matter Of FEDERALSHIPBUILDING ANDDRYDOCKCOMPANYandINDUSTRIALUNION OF MARINE&SHIPBUILDING WORKERS OF AMER-ICA, LOCAL No. 16, CIOIn the Matter Of FEDERAL SHIPBUILDING AND DRYDOCK COMPANYandUNITED OFFICE & PROFESSIONAL WORKERS OF AMERICA, LOCAL No. 7,CIOCases Nos. 2-R-5509 and .2-R-4969, respectively.-DecidedJanuary14, 1946Mr. Richard J. Hickey,for the Board.Messrs.J. C. IrwinandJames H. Love,of Kearny,N. J., for theCompany.Mr. W. J.Woolston,of Philadelphia,Pa., for the CIO.Messrs. Pepsin c Pepsin,byMeyer Pepsin,andMrs. Martha Davis,of Jersey City, N. J., for the Shipyard Workers.Messrs.Rothbard, Harris c Talisman,by Samuel L. Rothbard,andMr. Herman Meyrich,of Newark, N. J., for the UOPWA.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon sep4rate petitions duly filed by the Industrial Union of Marine& Shipbuilding Workers of America, Local No. 16, CIO, herein calledthe CIO, and by the United Office &ProfessionalWorkers of America,Local No. 7, CIO, herein called the UOPWA, each alleging that aquestion affecting commerce had arisen concerning the representationof employees of Federal Shipbuilding and Drydock Company, Kearny,New Jersey,herein called the Company,the National Labor RelationsBoard provided for an appropriate consolidated hearing upon duenotice before Arthur Leff, Trial Examiner.The hearing was heldat Newark, New Jersey, on May 22, July 10 and 31, and August 1, 2,and 3, 1945.The Company, the CIO, the UOPWA, and the Ship-yardWorkers of America, unaffiliated,herein called the Shipyard65 N. L.R. B., No. 73.410 FEDERAL SHIPBUILDING AND DRY DOCK COMPANY411Workers, appeared and participated.All parties were afforded fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing,the TrialExaminer reserved ruling upon the motion of the UOPWA to with-draw its petition inasmuch as it had relinquished to the CIO juris-diction of the employees it sought to represent.The motion of theUOPWA is hereby granted, and we shall dismiss its petition.Atthe hearing, the Company moved to dismiss the petition of the CIObecause of the alleged inappropriateness of the unit.The TrialExaminer reserved ruling for the Board.For the reasons herein-after set forth in Section III,infra,the motion is granted.The Trial.Examiner's rulingsmade at thehearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFederal Shipbuilding and Drydock Company, a New Jersey corpo-ration, with principal offices and place of business at Kearny, NewJersey, is engaged in the construction of naval and merchant vesselsat its shipyards at Kearny and Port Newark, New Jersey. The prin-cipal raw materials used by it in the construction of ships are steelplates, boilers,turbine generators,and related equipment.Duringthe year ending February 28, 1945, the Company purchased raw mate-rials in excessof $1,000,000 in value, of which approximately 70 per-cent was secured from sources outside the State of New Jersey.Dur-ing the same period it constructed and produced naval and merchantvessels valued in excess of $1,000,000, of which approximately 90 per-cent was shipped to places outside the State of New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,Local No. 16, affiliated with the Congress of Industrial Organizations,is a labor organization admitting to membership employees of theCompany. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDShipyard Workers of America, unaffiliated, is a labor organizationadmitting to membership employees of the Company.'III.THE ALLEGED APPROPRIATE UNITThe CIO seeks a unit consisting generally of office and clerical em-ployees who work inside the fence at the Company's Kearny and PortNewark yards, excluding confidential and supervisory employees.The Shipyard Workers requests a unit confined to clerical and pro-fessional employees at the Port Newark yard.The Company con-tends that the unit should comprise all salaried office and clerical em-ployees at both yards regardless of their location with respect to thefence, including those at its Newark office, and urges dismissal of thepetition.The Kearny yard has been in operation since 1917. The PortNewark yard, located about 41/2 miles from Kearny, was temporarilyestablished in 1942 as a wartime operation.For security reasonseach yard is enclosed within a fence.However, office and administra-tion buildings are situated outside the fence or on the fence line, andan office building is located in Newark approximately 3 miles fromeither yard.Administration, higher supervision, and other mana-gerial functions generally stem from Kearny.A common industrialrelations department, with a branch at Port Newark, serves bothyards; all female clericals are hired exclusively through Kearny.Em-ployees have been transferred from one yard to the other, and, upondiscontinuance of the Port Newark yard after the war, Port Newarkemployees will be transferred to Kearny.General functional integra-tion exists between both yards and between common and comparabledepartments therein.Moreover, the Company's past baraining his-inand the CIO's successful organization of the clerical employeesat both yards, also demonstrate the appropriateness of a company-wide unit. In view of the foregoing, we perceive no reason for dis-associating the clericals at Port Newark from those at Kearny, asrequested by the Shipyard Workers.We therefore find that a unitconfined to the clericals at Port Newark alone is inappropriate forthe purposes of collective bargaining.' The Company and the CIO contend that the Shipyard Workers is not a labor organiza-tionwithin the meaning of the ActHowever, the evidence shows that the ShipyardWorkers is an organization formed for the purpose of engaging in collective bargaining onbehalf of employees of the Company regarding their hours,wages, and other conditions ofemploymentAccordingly,we find that the Shipyard Workers is a labor organizationwithin the meaning of Section 2(5) of the Act. SeeMatter of E I. du Pont de NemoursdCompany,63 N. L R. B.1387,Matter of Cleveland Cliffs Iron Company,63 N. L. R. B.674: Matter of Gielow,Incorpo7ated,60 N. L R B 1477.-2The CIO has represented production and maintenance employees at both yards since1942 ; in 1944,cafeteria employees were added to the unit. FEDERAL SHIPBUILDING AND DRYDOCK COMPANY413Clerical employees are segregated administratively into variousdepartments which,- in turn, are divided into one or more divisionsunder separate immediate -supervision.The same department mayhave employees both inside and outside the fence; some also haveemployees in both yards.Generally, as indicated above, access tothe yard or to buildings situated on the fence line through time passgates serves as the criterion for inclusion in the unit proposed by theCIO. If such criterion were adopted, employees would be excludedfrom the unit despite the fact that they may perform similar work inthe same or comparable departments, in some instances under thesame supervision, as those whose inclusion is desired.3Thus, it is ap-parent that the unit sought by the CIO constitutes an artificial andarbitrary grouping of employees, wholly lacking in the homogeneityrequisite to an appropriate bargaining unit.We find, therefore, that,the unit petitioned for is inappropriate for the purposes of collectivebargaining..IV.THE QUESTION CONCERNING REPRESENTATIONSince, as pointed out in Section III, above, the bargaining unitssought to be established by the CIO and the Shipyard Workers, re-spectively, are inappropriate for the purposes of collective bargain-ing with the Company, we find that no question has been raised con-cerning the representation of employees of the Company, within themeaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the petitions for investigationand certification of representatives of employees of Federal Ship-building and Drydock Company, Kearny, New Jersey, filed by theIndustrial Union of Marine & Shipbuilding Workers of America,Local 16, CIO, and by the United Office & Professional Workers ofAmerica, Local No. 7, CIO, be, and they hereby are, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.sAs, for example,clericals are excluded in departments 6 (production),8 (office service),and 18(plant engineering)at Kearny,whereas clericals performing similar work in depart-ments 22 (production and planning), 19 (office service),and 38 (plant engineering) atPort Newark are includedSimilarly, clericals performing similar work in departments 3,10, and 20 are both included and excludedn